*987OPINION.
MoRRis:
The evidence is not sufficient to warrant the deduction of $378 for sample carriers, $400 for models, $365 for entertaining customers, $190 for tips to porters and bell boys, $45 for telephone and telegraph, and $45 for busses and taxi fares. The amounts of $72 for laundry and $36 for valet represent personal expenses and therefore are not deductible. We are satisfied that the other amounts were expended as itemized above. They are therefore deductible under section 214 (a) (1) of the Revenue Act of 1921.

Order of redeterrrdnation will be entered on 10 days’ notice, under Rule 50.